     Case 1:19-cv-00066-SPW-TJC Document 68 Filed 02/26/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

 FRIENDS OF THE CRAZY
 MOUNTAINS, a public land                     CV 19-66-BLG-SPW-TJC
 organization, et al.,

                   Plaintiffs,
                                              ORDER
         vs.

 MARY ERICKSON, in her official
 capacity as Forest Supervisor for the
 Custer Gallatin National Forest, et al.,

                   Defendants.


      The parties’ have filed a Joint Motion to Vacate the October 29, 2020

Scheduling Order. (Docs. 44, 61.) The parties agree that since the Court ordered

joinder of Defendants M Hanging Lazy 3, LLC and Henry Guth Incorporated

(Doc. 46), it would be appropriate to stay the briefing schedule until the pending

Second Motion to Complete the Administrative Record (Doc. 51) is disposed.

(Doc. 61 at 2.) Good cause appearing,

      IT IS HEREBY ORDERED that the motion is GRANTED. The briefing

schedule in the Amended Scheduling Order (Doc. 44) is VACATED. The parties
     Case 1:19-cv-00066-SPW-TJC Document 68 Filed 02/26/21 Page 2 of 2



shall file a joint, proposed briefing schedule within 14 days after the Court rules on

Plaintiffs’ Second Motion to Complete the Administrative Record (Doc. 51).

      DATED this 26th day of February, 2021.

                                              _________________________
                                              Timothy J. Cavan
                                              United States Magistrate Judge




                                          2
